Elbert, J.
The demurrer to that portion of the answer setting up a counter-claim was properly sustained. The answer did not allege or disclose any right, title or interest in the defendant to the house alleged to have been occupied by the plaintiff, entitling him to demand or recover rent for the same.
The answer of the defendant respecting the due-bill sued upon did not put in issue any material fact respecting it, and the plaintiff having waived his right to recover more than was admitted by the defendant to be due the plaintiff on his claim for work and labor, the court did not err in entering judgment upon the pleadings. The judgment of the court below is affirmed.

Affirmed.